Case 1:17-mj-O4154-UA Document 24 Filed 10/05/18 Page 1 of3

UNITED STATES DISTRICT COURT
SOUTHERN DISTRlCT OF NEW YORK

 

____________________________________________________ X
UNITED STATES OF AMERlCA
Affirmation in Suppor't of
v. Application for Order of Continuance
SAMER EL DEBEK, 17 Mag. 4154
a/lda “Samer Eldebek,”
Defendant.
_____________________________________________________ X
State ofNeW York )
County ofNeW Yorl< : ss.:
Southern District of New York )

Stephen J. Ritchin, pursuant to Title 28, United States Code, Seetion 1746, hereby declares
under penalty of perjury:

1. l am an Assistant United States Attorney in the Offlce of Geoffrey S. Berman, United
States Attorney for the Southei'n District of New Yoi‘l<;. l submit this affirmation in support of an
application for an order of continuance of the time Within Which an indictment or information
Would otherwise have to be filed, pursuant to 18 U.S.C. § 3161(h)(7)(A).

2. The defendant Was charged in a complaint dated May 3l, 2017, With violations of Title
18, United States Code, Sections 2339B, 2339D, 371, 924(0) and 2, and Title 50, United States
Code, Section l705(a). The defendant Was arrested on June l, 2017, and, following Waivers by
the defendant of speedy presentment, Was presented before Magistrate Judge Henry Pitman on
June 5, 2017. Tne defendant Was represented by Robeit Soloway, Esq. and Was ordered detained
pending trial.

3. At the initial presentment on June 5, 2017, Magistrate Judge Pitman set a preliminary

hearing date of June 19, 2017. The defendant’s counsel, Robert Soloway, Esq., subsequently

 

Case 1:17-mj-O4154-UA Document 24 Filed 10/05/18 Page 2 of`3

consented to a Waiver “to the 30th day,” i.e., a Waiyer of his client’s right pursuant to Rule 5.1 of
the Federal Rules of Criminal Procedure to a preliminary hearing, and Magistrate Judge James
Cott entered an Order of Continuance until Juiy 5 , 2017. On July 5 , 2017, Magistrate Judge Debra
Freeman entered an Order of Continuance until August 4, 2017. On August 4, 2017, Magistrate
Judge Pitman entered an Order of Continuance until Septernber 5, 2017. On Septernber 5, 2017,
Magistrate Judge Andrew Peck entered an Order of Continuance until October 5, 2017. On
October 5, 2017, Magistrate Judge Gabriei Gorenstein entered an Order of Continuance until
November 6, 2017. On November 6, 2017, Magistrate Judge Pitman entered an Order of
Continuance until December 6, 2017. On Decernber 6, 2017, Magistrate Judge Cott entered an
Order of Continuance until January 5, 2018. On January 5, 2018, Magistrate Iudge Robert
Lehrburger entered an Order of Continuance until February 5, 2018. On February 5, 2018,
Magistrate Judge SteWart Aaron entered an Order of Continuance until Maroh 7, 2018. On March
7, 2018, Magistrate Judge Katharine Parker entered an Order of Continuance until April 6, 2018.
On April 6, 2018, Magistrate Judge Pitman entered an Order of Continuance until May 7, 2018.
On May 7, 2018, Magistrate Judge Cott entered an Order of Continuance until June 6, 2018. On
June 6, 2018, Magistrate Judge Lehrburger entered an Order of Continuance until July 6, 2018.
On July 6, 2018, Magistrate Judge Ona Wang entered an Order of Continuance until August 6,
2018. On August 6, 2018, Magistrate Judge Parker entered an Order of Continuance until
September 5, 2018. On' September 5, 2018, Magistrate Judge Pitman entered an Order of
Continuance until October 5, 2018. Accordingly, under the Speedy 'l`rial Act the Government has

until October 5, 2018 within Which to file an indictment or information

 

 

Case 1:17-mj-O4154-UA Document 24 Filed 10/05/18 Page 3 ot'3

5. The Government and counsel for the defendant have been engaged in, and are continuing
to engage in, discussions concerning a possible disposition of this case, but do not anticipate that
those discussions Wili be completed before the deadline under the Speedy Trial Act expires on
October 5, 2018.

6. Therefore, the Governrnent is requesting a 30-day continuance until November 5, 2018,
to continue the foregoing discussions and reach a disposition of this matter. On October 2, 2018,
l communicated by email With defense counsel, Who specifically consented to this request. This
application has been authorized by Assistant United States Attorney Andrew Dember, Deputy
Chief of the Criminal Division.

7. For the reasons stated above, the ends of justice served by the granting of the requested
continuance outweigh the best interests of the public and the defendant in a speedy trial.

Dated: New York, New York
October 3, 2018

/it:g:;. tt t§tyéél s
Stephen iii R_it}:hin
Assistant United States Attorney

(212) 637~2503

